Per Curiam.
Defendants Wilson A. Coleman and James W. Strother appeal from an order convicting each of them of attempted grand larceny as charged in separate indictments.
*572The evidence showed that Strother was arrested while in the act of prying open the trunk of a car that contained a money bag, which Strother knew was in the trunk and which he thought contained money, but which was in fact empty. The trunk also contained a camera, a movie projector and a tire having a total value of more than $200.00. The indictment returned against Strother charged him with attempted grand larceny of those three articles.
Strother contends that he could not be convicted of attempted grand larceny because the article he intended to steal, the money bag, was worth less than $100.00. Code §§ 18.1-100; 18.1-17. We reject that contention. The natural inference to be drawn from Strother’s actions was that he intended to steal whatever he found in the trunk. See Johnson v. Commonwealth, 209 Va. 291, 163 S.E.2d 570 (1968).
Coleman was convicted of the same offense as principal in the second degree. The evidence also supports that conviction.

Affirmed.